Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 7:
1) The prior art by Naidu et al. Publication No. US 2018/0316183 discloses a method for identifying a section of a power transmission line [Fig. 1, 10A] having a fault, the power transmission line having a first terminal [Fig. 1 and Fig. 2, EM], a second terminal [Fig. 1 and Fig. 2, EN], a first section [Fig. 2, section between M and J] and a second section [Fig. 1 and Fig. 2, second section between J and N] between the first terminal and the second terminal, and a junction [Fig. 2, Junction J] between first section and the second section, the first section being an overhead line section [Fig. 2, MJ is an overhead section as shown Z_OHL] and the second section being an underground cable section [Fig. 2, JN is an underground section as shown Z_UGC], the method comprising: computing a first positive sequence voltage at the first terminal based on a first voltage at the first terminal [Fig. 2, voltage VM]; computing a first positive sequence current [Fig. 2, IM] at the first terminal based on a first current at the first terminal; obtaining a second positive sequence voltage [Fig. 2, VN] at the second terminal, wherein the second positive sequence voltage depends on a second voltage at the second terminal; obtaining a second positive sequence current [Fig. 2, IN] at the second terminal, wherein the second positive sequence current depends on a second current at the second terminal; computing a first junction voltage and a first junction 
However, the prior art does not disclose computing a ratio of a junction voltage parameter to a junction current parameter, the junction voltage parameter depending on the first junction voltage and the second junction voltage, and the junction current parameter depending on the first junction current and the second junction current; and identifying the section of the power transmission line having the fault based on a comparison of the ratio with a threshold. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836